Case 3:16-cv-02859-JCS Document 132 Filed 08/25/21 Page 1 of 12




                         FOR PUBLICATION

          UNITED STATES COURT OF APPEALS
               FOR THE NINTH CIRCUIT


        JAMES STEINLE, individually and           No. 20-15419
        as heir to Kathryn Steinle,
        deceased; ELIZABETH SULLIVAN,               D.C. No.
        individually and as heir to            3:16-cv-02859-JCS
        Kathryn Steinle, deceased,
                      Plaintiffs-Appellants,
                                                   OPINION
                         v.

        UNITED STATES OF AMERICA,
                   Defendant-Appellee,

                        and

        CITY AND COUNTY OF SAN
        FRANCISCO, a government entity;
        JUAN FRANCISCO LOPEZ-
        SANCHEZ; ROSS MIRKARIMI,
                            Defendants.


              Appeal from the United States District Court
                 for the Northern District of California
              Joseph C. Spero, Magistrate Judge, Presiding

                   Argued and Submitted July 7, 2021
                       San Francisco, California

                          Filed August 24, 2021
Case 3:16-cv-02859-JCS Document 132 Filed 08/25/21 Page 2 of 12




        2                   STEINLE V. UNITED STATES

        Before: A. Wallace Tashima and Susan P. Graber, Circuit
             Judges, and Kathryn H. Vratil,* District Judge.

                             Opinion by Judge Graber


                                   SUMMARY**


                 Federal Tort Claims Act / California Tort Law

             The panel affirmed the district court’s summary judgment
        in favor of the United States in plaintiffs’ Federal Tort Claims
        Act (“FTCA”) action alleging that the negligence of a Bureau
        of Land Management (“BLM”) ranger resulted in the death
        of their daughter, Kathryn Steinle.

            A gun was stolen from the ranger’s parked car. Four days
        later, Ms. Steinle was shot and killed while walking on Pier
        41 in San Francisco when Juan Francisco Lopez found the
        pistol and fired it. Plaintiffs alleged that the ranger was
        negligent in failing to store or secure his firearm properly and
        in leaving it loaded, in an unattended vehicle in an urban
        location where the firearm could be stolen readily.

            The panel affirmed the district court’s summary judgment
        on the ground that the ranger’s conduct was not the proximate
        cause of Ms. Steinle’s death. Applying California law, the


            *
              The Honorable Kathryn H. Vratil, United States District Judge for
        the District of Kansas, sitting by designation.
            **
              This summary constitutes no part of the opinion of the court. It has
        been prepared by court staff for the convenience of the reader.
Case 3:16-cv-02859-JCS Document 132 Filed 08/25/21 Page 3 of 12




                        STEINLE V. UNITED STATES                    3

        panel concluded that the connection between the ranger’s
        storage of the pistol in his vehicle and Ms. Steinle’s death
        was so remote that, as a matter of law, the ranger’s acts were
        not the proximate or legal cause of the fatal incident. The
        panel did not reach the question whether the ranger owed a
        duty of care to Ms. Steinle.


                                COUNSEL

        Valerie T. McGinty (argued), Law Office of Valerie T.
        McGinty, San Mateo, California; Frank M. Pitre and Donald
        Magilligan, Cotchett Pitre & McCarthy LLP, Burlingame,
        California; for Plaintiffs-Appellants.

        Shiwon Choe (argued), Assistant United States Attorney;
        Sara Winslow, Chief, Civil Division; David L. Anderson,
        United States Attorney; United States Attorney’s Office, San
        Francisco, California; for Defendant-Appellee.


                                 OPINION

        GRABER, Circuit Judge:

           Plaintiffs James Steinle and Elizabeth Sullivan brought
        the present action against Defendant the United States
        pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C.
        § 1346. They allege that the negligence of Bureau of Land
        Management (“BLM”) ranger John Woychowski resulted in
Case 3:16-cv-02859-JCS Document 132 Filed 08/25/21 Page 4 of 12




        4                  STEINLE V. UNITED STATES

        the death of their daughter, Kathryn Steinle.1 The district
        court entered summary judgment in favor of Defendant,
        concluding that Woychowski owed no duty to Ms. Steinle
        and that Plaintiffs failed to establish proximate causation.
        Reviewing de novo, King v. County of Los Angeles, 885 F.3d
        548, 556 (9th Cir. 2018), we affirm on the ground that
        Woychowski’s conduct was not the proximate cause of
        Ms. Steinle’s death. We need not and do not reach the
        question whether, under California law, Woychowski owed
        a duty to Ms. Steinle.

                FACTUAL AND PROCEDURAL HISTORY

            In 2015, Woychowski worked as a law enforcement
        ranger for the BLM, which is part of the United States
        Department of the Interior. His duty station was in El Centro,
        California. While traveling with his family in their personal
        car, en route to Montana, the family stopped for the night in
        San Francisco on June 27, 2015. Woychowski parked on the
        street along the Embarcadero, a waterfront boulevard popular
        with tourists, at about 9:30 p.m. The family walked to a
        nearby restaurant.       The family’s luggage and other
        belongings, including two DVD screens attached to the back
        of the seats, were visible to passersby. Among other things,
        Woychowski left in the car a loaded, BLM-issued Sig Sauer
        P239, in a holster, inside a backpack. The pistol did not have
        the trigger lock on it that the BLM had issued to
        Woychowski.



            1
              Plaintiffs brought additional claims against the City and County of
        San Francisco, former San Francisco Sheriff Ross Mirkarimi, and Juan
        Francico Lopez-Sanchez. We addressed those unrelated matters in Steinle
        v. City & County of San Francisco, 919 F.3d 1154 (9th Cir. 2019).
Case 3:16-cv-02859-JCS Document 132 Filed 08/25/21 Page 5 of 12




                            STEINLE V. UNITED STATES                            5

            Just before 11 p.m., Woychowski and his family returned
        to the car. They found the rear passenger windows smashed
        and the backpack, along with some other property, gone.
        Woychowski reported the theft to police immediately. The
        backpack was recovered that night, but the pistol that had
        been in it was not.

             Four days after the theft, the fatal incident occurred. On
        July 1, 2015, Ms. Steinle was walking with her father on
        Pier 14 near the Embarcadero, about half a mile from where
        Woychowski had parked the family car. Juan Francisco
        Lopez-Sanchez was sitting on a bench nearby. He found
        Woychowski’s pistol, wrapped in a shirt or rag, near where he
        was sitting. He bent over and picked up the wrapped pistol;
        he fired it; and a bullet ricocheted off the ground, striking and
        killing Ms. Steinle.2 It is not known who stole the pistol, how
        many people possessed it in the four days between June 27
        and July 1, who took the pistol out of the holster and wrapped
        it in a shirt or rag (or why they did so), or how the pistol came
        to be left near the bench where Lopez-Sanchez found it.

            Plaintiffs sued under the FTCA, alleging that
        Woychowski was negligent in failing to store or secure his
        firearm properly and in leaving it, loaded, in an unattended
        vehicle in an urban location where the firearm could be stolen
        readily. The district court entered summary judgment in
        favor of Defendant, ruling that Woychowski owed no duty to
        Ms. Steinle under California law and that Woychowski’s



            2
              A jury acquitted Lopez-Sanchez, also known as Jose Ines Garcia
        Zarate, of murder, manslaughter, and assault, and his conviction for being
        a felon in possession of a firearm was overturned. People v. Garcia
        Zarate, No. A153400, 2019 WL 4127299 (Cal. Ct. App. Aug. 30, 2019).
Case 3:16-cv-02859-JCS Document 132 Filed 08/25/21 Page 6 of 12




        6                    STEINLE V. UNITED STATES

        actions were not a proximate cause of her death. Plaintiffs
        timely appeal.

                                     DISCUSSION

            Under the FTCA, the United States may be held liable for
        “personal injury or death caused by the negligent or wrongful
        act or omission of any employee of the Government . . . under
        circumstances where the United States, if a private person,
        would be liable to the claimant in accordance with the law of
        the place where the act or omission occurred.” 28 U.S.C.
        § 1346(b)(1). Because the alleged negligence occurred in
        California, we apply the tort law of California. Miller v.
        United States, 945 F.2d 1464, 1466 (9th Cir. 1991) (per
        curiam). And we review de novo the district court’s
        interpretation of California tort law. Harbeson v. Parke
        Davis, Inc., 746 F.2d 517, 521 (9th Cir. 1984).

            In California, the “plaintiff in a negligence suit must
        demonstrate a legal duty to use due care, a breach of such
        legal duty, and the breach as the proximate or legal cause of
        the resulting injury.” Vasilenko v. Grace Fam. Church,
        3 Cal. 5th 1077, 1083 (2017) (internal quotation marks
        omitted). As noted, we do not reach the question whether
        Woychowski owed a duty of care to Ms. Steinle. The
        required element of legal causation has two components:
        “cause in fact and proximate cause.” S. Coast Framing, Inc.
        v. Workers’ Comp. Appeals Bd., 61 Cal. 4th 291, 298 (2015).3


             3
               Plaintiffs appear to argue that they need only establish cause in fact.
        That is incorrect. Indeed, the very case on which they rely reiterates the
        familiar California requirement that, “[t]o prove causation, the plaintiff
        must show: (1) that the defendant’s breach of duty was a cause in fact of
        his or her injury; and (2) that the defendant’s breach was the proximate,
Case 3:16-cv-02859-JCS Document 132 Filed 08/25/21 Page 7 of 12




                            STEINLE V. UNITED STATES                            7

        Although causation often presents a question of fact for the
        jury, “where the facts are such that the only reasonable
        conclusion is an absence of causation, the question is one of
        law, not of fact.” State Dep’t of State Hosps. v. Super. Ct.,
        61 Cal. 4th 339, 353 (2015) (internal quotation marks
        omitted). Because the factual causes of an event may be
        traced far into the past, the law imposes additional limitations
        on liability. Those additional limitations relate not only to the
        degree of connection between the conduct and the injury, but
        also to public policy. Id. The doctrine can bar liability even
        when the defendant’s conduct is a factual cause of harm,
        depending on the manner in which the injury occurred or the
        extent to which the ultimate harm is attenuated from the
        breach of duty alleged. Id.; see also PPG Indus., Inc. v.
        Transamerica Ins. Co., 20 Cal. 4th 310, 315 (1999) (“To
        simply say . . . that the defendant’s conduct was a necessary
        antecedent of the injury does not resolve the question of
        whether the defendant should be liable.”).

            We conclude that the connection between Woychowski’s
        storage of the pistol in his vehicle and Ms. Steinle’s death is
        so remote that, as a matter of law, Woychowski’s acts were
        not the proximate or legal cause of the fatal incident. Several
        events—many of which remain unknown—intervened after
        Woychowski left the loaded pistol in his vehicle:
        (1) someone broke into the locked vehicle; (2) someone stole
        a seemingly innocuous backpack; (3) someone found a pistol
        in that backpack; (4) someone removed the pistol from its
        holster, then wrapped it in a cloth and abandoned or lost it a


        or legal, cause of the injury.” Union Pac. R.R. Co. v. Ameron Pole Prods.
        LLC, 43 Cal. App. 5th 974, 980 (2019). In that case, the issue pertained
        only to cause in fact. Id. at 981–86. Here, by contrast, the pivotal issue
        is proximate cause.
Case 3:16-cv-02859-JCS Document 132 Filed 08/25/21 Page 8 of 12




        8                STEINLE V. UNITED STATES

        half-mile away; (5) Lopez-Sanchez picked up the firearm,
        four days later, and fired it, apparently aimlessly; and (6) the
        bullet ricocheted off the ground and struck Ms. Steinle.

            That “Rube Goldbergesque system of fortuitous
        linkages,” Wawanesa Mut. Ins. Co. v. Matlock, 60 Cal. App.
        4th 583, 588 (1997), is comparable to the facts in cases in
        which California courts have held that proximate cause is
        lacking as a matter of law. In Wawanesa, a minor bought two
        packs of cigarettes and gave one to a slightly younger minor.
        Id. at 585. The minors then trespassed onto a private storage
        facility containing stacked telephone poles. Id. As the
        younger minor smoked, another minor ran into him, causing
        him to drop the cigarette, which set fire to the poles. Id. The
        company that owned the poles sued the cigarette-purchasing
        minor for negligence. Id. at 586. As the Court of Appeal
        explained, “the concatenation between [the minor’s] initial
        act of giving [the friend] a packet of cigarettes and the later
        fire is simply too attenuated to show the fire was reasonably
        within the scope of the risk created by the initial act.” Id.
        at 588 (emphasis omitted). There was “simply too much
        fortuity in the chain.” Id. at 589.

            The Court of Appeal similarly concluded that there was
        no proximate causation in Shih v. Starbucks Corp., 53 Cal.
        App. 5th 1063 (2020). A plaintiff sued Starbucks after she
        spilled a cup of hot tea and suffered serious burns; she alleged
        that the cup was defective. Id. at 1065. But other mishaps
        led to the spill: the plaintiff walked to a table with the drink,
        put the drink down, removed the lid, bent over the table,
        pushed out her chair, lost her balance, grabbed the table to
        avoid failing, and knocked her drink off the table. Id.
        at 1070. The court explained why the ultimate injury was too
        attenuated from the alleged negligence:
Case 3:16-cv-02859-JCS Document 132 Filed 08/25/21 Page 9 of 12




                          STEINLE V. UNITED STATES                       9

                Shih argues that, “but for” the fact the cup
                was “too hot and too full” to hold[,] . . . Shih
                would not have “attempt[ed] to sip the water
                from the cup” in the manner she did. Instead,
                Shih presumably would have raised the cup to
                her mouth, and therefore would not have
                leaned forward, would not have moved the
                chair out from under her, would not have lost
                her balance, would not have grabbed the table,
                and would not have knocked her cup off the
                table and spilled hot tea on herself.

                    But that’s a lot of “would not haves,” and
                because of that the alleged defects in the drink
                were too remotely connected with [Shih’s]
                injuries to constitute their legal cause.

        Id. at 1068–69 (citations omitted) (emphasis added).

            Finally, in Modisette v. Apple, Inc., 30 Cal. App. 5th 136
        (2018), a driver using Apple’s FaceTime application on his
        iPhone hit the plaintiffs’ vehicle. Id. at 139. The plaintiffs
        alleged that Apple had failed to implement a technology that
        would have prevented iPhone owners from using FaceTime
        while driving at highway speed. Id. at 140. Once again, “the
        tenuous connection between Apple’s conduct and [plaintiffs’]
        injuries bar[red] a finding of proximate causation.” Id.
        at 152. In other words, “the gap between Apple’s design of
        the iPhone and the [plaintiffs’] injuries is too great for the tort
        system to hold Apple responsible.” Id. at 155 (emphasis
        added).

           Those three cases illustrate how and why California
        courts consider a long chain of events relevant in determining
Case 3:16-cv-02859-JCS Document 132 Filed 08/25/21 Page 10 of 12




        10               STEINLE V. UNITED STATES

        the presence or absence of proximate causation. A series of
        quickly-sequenced mishaps broke the chain of causation
        between the design of the Starbucks cup and the serious burns
        suffered by the plaintiff. Shih, 53 Cal. App. 5th at 1070.
        Similarly, a chain of unanticipated “but-for’s” meant that a
        minor’s negligence did not proximately cause a fire that
        damaged the plaintiff’s property. Wawanesa Mut., 60 Cal.
        App. 4th at 588. And reckless driving superseded Apple’s
        design of the iPhone in causing a car accident, even though
        the driver had capitalized on his ability to use FaceTime
        while on a highway. Modisette, 30 Cal. App. 5th at 139, 152.
        Here, too, Ms. Steinle’s death has only a tenuous connection
        to Woychowski’s storage of the pistol; the criminal and
        negligent actions of at least two other people intervened
        between those two events.

            In the specific context of stolen firearms, other
        jurisdictions have approached the proximate-cause analysis
        in a similar fashion. In Finocchio v. Mahler, 37 S.W.3d 300,
        301 (Mo. Ct. App. 2000), a minor stole a firearm and
        ammunition from his friend’s father. The father kept the
        firearm and ammunition in a night stand. Id. The next day,
        the minor recklessly discharged the firearm and killed a
        young woman. Id. at 302. The woman’s mother sued,
        arguing that the owner of the firearm was negligent in storing
        the weapon in an unlocked drawer without a trigger lock or
        other safety device. Id. The court concluded that the plaintiff
        had failed to show that any negligence was the proximate
        cause of the death. Id. The chain of causation, the court
        reasoned, included criminal acts, which were “acts over
        which the owner had no control.” Id. at 303–04.

           Additionally, in Estate of Strever v. Cline, 278 Mont. 165,
        169 (1996), a man left a firearm and ammunition in a bag in
Case 3:16-cv-02859-JCS Document 132 Filed 08/25/21 Page 11 of 12




                         STEINLE V. UNITED STATES                     11

        his truck.       Four minors opened the truck—it was
        unlocked—and found the firearm. Id. One then shot and
        killed another, accidentally. Id. The mother of the decedent
        sued the owner of the firearm for negligence. Id. at 170. The
        Montana Supreme Court concluded that there was no
        proximate cause, explaining that “the series of intervening
        acts which included two criminal acts and one grossly
        negligent act was reasonably unforeseeable and, thereby, cut
        off all liability on the part of [the weapon’s owner] for [the
        decedent’s] unfortunate death.” Id. at 179.

            We also note that California courts have relied on the
        Restatement (Third) of Torts for guidance in analyzing
        proximate causation. See, e.g., Shih, 53 Cal. App. 5th
        at 1069; Modisette, 30 Cal. App. 5th at 154. Intervening
        criminal acts do not categorically bar liability. Restatement
        (Third) of Torts, § 34 cmt. e. But whether an intervening act
        is “unforeseeable, unusual, or highly culpable . . . may bear
        on whether the harm is within the scope of the risk.” Id.
        Here, at least one criminal act (the theft) and at least one
        accident (the bullet ricocheting after Lopez-Sanchez
        discharged the pistol) occurred after Woychowski left the
        pistol in his vehicle. The chain of events resulted in harm
        that was simply too attenuated from Woychowski’s initial act
        for liability to be imposed.

             Plaintiffs contend that tortious or criminal conduct by
        third parties does not break causation where the third party’s
        conduct was a foreseeable result of the defendant’s initial
        negligence. But the cases that Plaintiffs cite do not support
        their argument. Plaintiffs rely on two decisions involving
        strict products liability, a doctrine that has no relevance here.
        Bolger v. Amazon.com, LLC, 53 Cal. App. 5th 431 (2020);
        Collins v. Navistar, Inc., 214 Cal. App. 4th 1486 (2013).
Case 3:16-cv-02859-JCS Document 132 Filed 08/25/21 Page 12 of 12




        12               STEINLE V. UNITED STATES

        Shipp v. Western Engineering, Inc., 55 Cal. App. 5th 476
        (2020), does not discuss proximate causation. Nor does
        Truck Insurance Exchange v. AMCO Insurance Co., 56 Cal.
        App. 5th 619 (2020). Finally, Plaintiffs cite Cordova v. City
        of Los Angeles, 61 Cal. 4th 1099 (2015). But that decision
        turned on interpretation of a statute establishing that a public
        entity could be held liable for injury proximately caused by
        a dangerous condition of its property, if the risk of injury was
        reasonably foreseeable and the entity could have taken
        corrective measures. Id. at 1102. No similar statute
        facilitates the imposition of liability here. Plaintiffs otherwise
        fail to point to authority, and we have found none,
        establishing that Woychowski’s conduct was the proximate
        cause of the harm.

            In sum, we conclude that Woychowski’s storage of the
        pistol was too tenuously connected to Ms. Steinle’s death for
        the proximate cause element to be satisfied.

             AFFIRMED.
